Order unanimously reversed, without costs, and motion to open default judgment granted in accordance with the following memorandum: In light of the letter by plaintiffs counsel to defendants’ counsel agreeing to stipulate an extension of time for defendants to answer upon a showing that the name of the defendant corporation was incorrectly stated in the summons and complaint, which appears to have been shown; and *971some indication in the record that plaintiffs claim may not be completely "solid”, we think that Special Term should have granted the motion to open the default to the extent of permitting defendants to answer or otherwise plead and have the issues in the case determined in normal course, subject only to permitting the default judgment to stand as security for such indebtedness of the defendants as plaintiff may establish upon the trial. (Appeal from order of Onondaga Supreme Court—vacate default, etc.) Present—Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.